DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 13, 14 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Jin et al. (U.S. Patent Application Publication 2020/0029047).
Regarding claims 1-6, 8, 13, 14, Jin et al. disclose (Figs.) an optoelectronic device, comprising: a photodetector comprising a light-absorption region (photogates PGA-PGD), 2N control contact layers (TGA-TGD) electrically coupled to the light-absorption region, and 2N readout contact layers (130-1-130-4) electrically coupled to the light-absorption region; wherein N is a positive integer larger than or equal to 2.  Jin et al. further disclose a first and second axis of symmetries (diagonal lines through photogates); having 2M control signals (signals controlling the respective gates; the signals are clock signals since they are applied at certain times) and 2N readout circuits (170-1-170-4; Fig. 1B) as claimed.  Jin et al. also disclose ([0048]) non-overlapping phases as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al.
Regarding claim 7, Jin et al. disclose the claimed invention as set forth above.  Jin et al. do not disclose a duty cycle of the clock signal.  However, choosing a particular duty cycle is a matter of design choice.  Since there are four phases, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a duty cycle that is ¼ in the apparatus of Jin et al. to allow all four phases in one period as known and predictable.
Claims 15, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al., further in view of Selvakumar et al. (U.S. Patent 5,426,069).
Regarding claims 15, 16, 18-20, Jin et al. disclose the claimed invention as set forth above.  Jin et al. do not disclose the light absorption region comprising germanium.  Selvakumar et al. teach (Fig. 14) a germanium photogate.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a photogate in the apparatus of Jin et al. in view of Selvakumar et al. to obtain a desired wavelength response as taught, known and predictable.
Regarding claim 17, Jin et al. in view of Selvakumar et al. disclose the claimed invention as set forth above.  Jin et al. and Selvakumar et al. do not disclose a duty cycle of the clock signal.  However, choosing a particular duty cycle is a matter of design choice.  Since there are four phases, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a duty cycle that is ¼ in the apparatus of Jin et al. and Selvakumar et al. to allow all four phases in one period as known and predictable.
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878